Judgment unanimously reversed on the law and new trial granted. Memorandum: The record at the reconstruction hearing ordered by this Court (see, People v Williams, 189 AD2d 340, appeal dismissed sub nom. People v Walker, 81 NY2d 1065) establishes that defendant did not have the opportunity for "meaningful participation” to which he was entitled (People v Favor, 82 NY2d 254, 268). Furthermore, we conclude that defendant’s presence at the conference would not have been "superfluous” (People v Odiat, 82 NY2d 872, 874; see, People v Dokes, 79 NY2d 656, 662).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Resubmission of Appeal from Judgment of Supreme Court, Onondaga County, Gorman, J.— Burglary, 2nd Degree.) Present — Green, J. P., Balio, Lawton, Callahan and Doerr, JJ.